Citation Nr: 1622238	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-28 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1965 to May 1967, including a tour in Vietnam; he was awarded the Combat Infantryman Badge (CIB).  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for urinary problem and found that new and material evidence had not been received to reopen a claim for service connection for a prostate condition.  

The Veteran provided testimony at a hearing held before a Decision Review Officer at the RO in April 2011.  In September 2014, he presented testimony at a Board videoconference hearing conducted before the undersigned.  A transcript of each hearings has been associated with the record.  

In January 2015 the Board found that new and material evidence had been submitted to reopen the prostate claim; and remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2013 Board remand directives specifically stated that the AOJ was to obtain a medical opinion addressing whether the currently diagnosed prostatitis was initially manifested during service.  The examiner was supposed to consider the appellant's statements regarding him having had additional periods of in-service treatment for prostatitis that were not noted in his service treatment records.

The appellant was afforded a VA examination in April 2015.  There is no indication the examiner considered additional periods of in-service treatment for prostatitis as they are not referenced in his opinion.  In addition, while the examiner stated that the appellant had been treated for both prostate and urinary tract problems as far back as 1982, the evidence of record reflects that the appellant had been treated for a urinary tract infection in August 1974; and for prostatitis in August 1973.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.  The AOJ obtained a medical opinion in April 2015.  However, as noted above, the examiner apparently did not review the private medical records that showed relevant treatment in 1973 and 1974.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Clearly, then, the examiner's opinion is inadequate.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the VA physician who examined the Veteran in August 2015 to review the claims file and provide an addendum to his examination report.  (If the April 2015 examining physician is unavailable, ask an appropriate physician to answer the questions.)  The opinion should address the following:

	a)  If the Veteran's reports of additional in-service treatment for prostate problems are accepted, would they be sufficient to establish a link between any current prostate/urinary tract-related pathology and service?  Explain.

	b)  If the Veteran's reports of ongoing post-service treatment for prostate problems that began shortly after his service separation are accepted, are the private medical treatment records demonstrating post-service treatment for prostatitis in August 1973, and for a urinary tract infection in August 1974, sufficient to establish a link between any current prostate/urinary tract-related pathology and service, to include by way of continuity of symptomology?  Explain.

	c)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the any current prostate/urinary tract-related pathology began in service, was initially manifested in service or is the result of an injury or disease in service?  Explain.

In assessing the relative likelihood as to origin and etiology of the Veteran's current prostate/urinary tract-related pathology, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the Veteran's current prostate/urinary tract-related pathology is causally or etiologically related to any incident of service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion cannot be provided without speculation the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is further information that would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

